Name: Council Regulation (EEC) No 1602/92 of 15 June 1992 temporarily derogating from implementation of Community anti-dumping measures on imports into the Canary Islands of certain sensitive products
 Type: Regulation
 Subject Matter: competition;  information and information processing;  communications;  regions of EU Member States;  leather and textile industries;  information technology and data processing
 Date Published: nan

 Avis juridique important|31992R1602Council Regulation (EEC) No 1602/92 of 15 June 1992 temporarily derogating from implementation of Community anti-dumping measures on imports into the Canary Islands of certain sensitive products Official Journal L 173 , 27/06/1992 P. 0024 - 0027COUNCIL REGULATION (EEC) No 1602/92 of 15 June 1992 temporarily derogating from implementation of Community anti-dumping measures on imports into the Canary Islands of certain sensitive productsTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission(1) . Having regard to the opinion of the European Parliament(2) . Whereas Council Regulation (EEC) No 1911/91 of 26 June 1991 on the application of the provisions of Community law to the Canary Islands(3) stipulates, inter alia, that as from 1 July 1991 the Canary Islands are to be an integral part of the Community's customs territory, that the Common Customs Tariff (CCT) is to be gradually introduced and the common commercial policy applies to those islands in line with the conditions laid down for Spain in the Act of Accession; whereas, however, application of the common commercial policy may in particular be subject to derogations, where appropriate, in respect of vertain sensitive products, to accompany the gradual introduction of the CCT; Whereas Council Decision 91/314/EEC of 26 June 1991 setting up a programme of options specific to the remote and insular nature of the Canary Islands (Poseican)(4) stipulates in particular that at the request, with supporting documents, of the competent Spanish authorithies, specific measures derogating from the common commercial policy may be considered in respect of certain sensitive products, on a case-by-case basis to take account of particular problems in a given sector of local production intended for local consumption or tourism, and/or to allow access for consumer goods such as textiles, clothes, optical and electronic equipment or means of transport; Whereas, in their letters of July 1991, the competent Spanish authorities requested exemption form the anti-dumping duties applied to imports of certain major consumer electronic goods originating in certain non-member countries; whereas, during the examination of the request, the same authorities provided an additional list of products to be exempted from anti-dumping duty on import; Whereas anti-dumping measures fall within the scope of the common commercial policy; whereas, therefore, temporary derogation from their application to imports of certain prodcuts into the Canary Islands is possible under point 7.1 of the Annex to Decision 91/314/EEC; Whereas the sensitive products which might be covered by the specific measures applied for under point 7.1 of the Annex to Decision 91/314/EEC by the competent Spanish authorities should be determined according to the criteria laid down in that provision and on the basis of the requests filed; whereas, following case-by-case examination, it appears that then of those products fall within the category of consumer goods for the domestic market, access of which to the Canary Islands should be allowed through the specific measures; whereas none of the other products in respect of which requests have been filed fulfils the conditions laid down in the said point 7.1; whereas the measures requested are therefore justified in respect of imports of compact disc players, video cassette recorders, small-screen colour television receivers, audio and video cassettes, electronic typewriters, dot-matrix printers, plain paper photocopiers, car radios and espadrilles, as detailed in Annex I to this Regulation; Whereas the request from the Spanish authorities covered the whole of the transitional period from the entry into force of Regulation (EEC) No 1911/91; whereas for this reason and to ensure continuity during the said period the specific measures applicable from 1 July 1991 should be established; Whereas the said measures may be adopted to accompany the gradual introduction of the CCT in the Canary Islands; whereas it is therefore appropriate to phase out the exemptions, during the transitional period ending on 31 December 2000 provided for under Article 6 of Regulation (EEC) No 1911/91, by gradually applying anti-dumping duties in the Canary Islands, in step with the introduction of the CCT; whereas the request from the Spanish authorities to benefit from total exemption from anti-dumping duties from 1 July 1991 in respect of the products in question is aimed at ensuring continuity in the way these products are supplied to the Canary Islands und whereas such a request appears to be justified for an initial period endiung on 31 December 1995; whereas at the end of this period, intended to enable operators on the local market to adjust to the new tariff arragements being introduced in the territory of the Canary Islands, anti-dumping duties in respect of the products in question shall be collected gradually as a percentage of the anti-dumping duties payable on those products in the Community, increasing by 20 % a year from 1996 to become payable in full at the end of the transitional period; Whereas point 7.2 of the Annex to Decision 91/314/EEC states that the specific measures adopted in derogation from the common commercial policy in respect of sensitive products must be tailored to the Canary Islands' domestic market to avoid any deflection of trade; whereas it is therefore appropriate to establish fixed annual quantities for each product in respect of which exemption is granted to ensure that the products are imported solely to cover domestic demand; whereas the said quantities should be calculated with reference to the volume of customary annual consumption on the islands prior to the entry into force of Regulation (EEC) No 1911/91; Whereas responsibility for monitoring compliance with the quantitative limits referred to above should be devolved upon the competent Spanish authorities, who should be asked, nevertheless, to inform the Commission at regular intervals; Whereas the limited validity of the anti-dumping measures might result in Annex I to this Regulation being updated; whereas provision should be made to review once a year, at the request of the Spanish authorities, the list of sensitive products in the said Annex, whereas only products already classified as sensitive under Regulation (EEC) No 1605/92 temporarily suspending the autonomous common customs tariff duties on imports of certain industrial products to the Canary Islands(5) , and on imports on which anti-dumping duties have recently been imposed, may be entered on the said list; whereas the fixed annual quantities for these products shall be calculated with reference to the average annual volume of demand on the Canary Islands before the anti-dumping duties are imposed; whereas the task of carrying out this periodic review should be entrusted to the Commission, assisted by the Advisory Committee set up under Article 6 of Regulation (EEC) No 2423/88(6) , HAS ADOPTED THIS REGULATION: Article 1 1. Imports into the Canary Islands of products listed in Annex I shall, within the limits of the fixed quantities given therein, be subject to specific arrangements for the collection of anti-dumping duties. 2. Under the specific arrangements referred to in paragraph 1: - from 1 July 1991 to 31 December 1995, full exemption from anti-dumping duties shall be granted; - from 1 January 1996, collection shall be gradually increased in accordance with the details given in Annex II. 3. The competent Spanish authorities shall adopt the necessary measures to administer and control the fixed quantities referred to under paragraph 1. Article 2 1. For the products referred to in Article 1, the competent Spanish authorities shall inform the Commission by the fifteenth day of each month starting on 15 September 1992 of the volume of goods imported in exemption from anti-dumping duties or for which duties were only partially collected during the preceding quarter. 2. The information sent on 15 September 1992 shall cover all imports of the products concerned having taken place since the entry into force of this Regulation. Article 3 Each year the Commission may, at the request of the Spanish authorities, review the list of products in Annex I. Article 4 When reviewing the list referred to in Article 3, the Commission shall be assisted by a committee of an advisory nature. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter, if necessary by taking a vote. The opinion shall be recorded in the minutes; in addition, each Member State shall have the right to ask to have its position recorded in the minutes. The Commission shall take the utmost account of the opinion delivered by the committee. It shall inform the committee of the manner in which its opinion has been taken into account. Article 5 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1991. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 15 June 1992. For the Council The President Joao PINHEIRO (1) OJ No C 97, 16. 4. 1992, p. 14. (2) Opinion delivered on 9 June 1992 (not yet published in the Offical Journal). (3) OJ No L 171, 29. 6. 1991, p. 1. Regulation amended by Regulation (EEC) No 284/92 (OJ No L 31, 7. 2. 1992, p. 6.). (4) OJ No L 171, 29. 6. 1991, p. 5. (5) See page 31 of this Official Journal. (6) OJ No L 209, 2. 8. 1988, p. 1. ANNEX I List of products imported, or which may be imported, into the Canary Islands within the limits of fixed annual quantities, subject to specific arrangements for the collection of anti-dumping duties for the period 1 July 1991 to 31 December 2000 (Pieces) CN-code Product Fixed annual quantity (1) 8519 99 10- compact disc players17 100 8521 10 38- video cassette recorders18 400 8528 10 71- small-screen colour television receivers16 000 8523 11 00- audio cassettes2 000 000 12 00- video cassettes625 000 8469 21 00- electronic typewriters8 600 29 00 ex 8471 92 90- dot matrix printers1 150 ex 9009 11 00- plain paper photocopiers640 12 00 21 00 ex 6404 19 90- espadrilles195 300 ex 6405 20 99 8527 21 10- car radios52 500 21 90 29 00 (1) Average 1989-1991 for countries of origin subject to anti-dumping duty. ANNEX II Timetable for the gradual collection of anti-dumping duties payable on import into the Canary Islands of products listed in Annex I Period Percentage of rates of anti-dumping duties applicable in the Community's customs territory 1 July 1991 - 30 June 1992 0 1 July - 31 December 1992 0 1 January - 31 December 1993 0 1 January - 31 December 1994 0 1 January - 31 December 1995 0 1 January - 31 December 1996 20 1 January - 31 December 1997 40 1 January - 31 December 1998 60 1 January - 31 December 1999 80 from 1 January 2000100